DETAILED ACTION
	This Office Action, based on application 16/405,673 filed 7 May 2019, is filed in response to applicant’s amendment and remarks filed 8 September 2021.  Claims 1-21 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claim(s) is/are objected to due to informalities: 
Claim 1: “a first one of two selectable paths” should be “a first path of two selectable paths” (Line 9) in order to properly reflect antecedence of the term “the first path” (Line 16).
Claim 1: “a second one of two selectable paths” should be “a second path of two selectable paths” (see analogous objection to ‘a first one of two selectable paths’).
Claim 18: Lack of antecedent basis of the term “the RAID controller” (Line 8).
Claim 18
Claims 18: “a second one of two selectable paths” should be “a second path of two selectable paths” (see Claim 1’s analogous objection).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MADHUSUDANA et al (US PGPub 2014/0325146) in view of CHEN (US PGPub 2005/0152110) and ROBINSON et al (US PGPub 2016/0195897).

With respect to Claims 1, 9, and 18, MADHUSUDANA discloses a storage system/method/storage assembly comprising: 
multiple storage drives (Section [0016]; Fig 1, Storage Devices 142, 144, etc); 
a docking station configured to serve as an interface between the portable data pack and a host computer (Fig 1, RAID Controller 120 {analogous to ‘docking station’} comprises Host Interface 122 as an interface to Host System 110; Section [0018]; Fig 1, RAID Controller further comprises Device Manger 124 which assigns the storage devices to logical volumes and exposes the storage devices to the host system; Section [0021]; Section [0022] – RAID controller may be directly coupled with multiple storage devices), the docking station including: 
a RAID controller (Fig 1, RAID Controller 120; Section [0018] – RAID controller 120 may be a standalone controller);
(Section [0022] – RAID Controller 120 may be directly coupled or coupled via switched fabric with the multiple storage devices which may include channels for communications with the storage devices according to protocols including e.g. Ethernet {‘physical coupling’ analogous to the fabric or wires connecting the devices; ‘electrical coupling’ analogous to the signals transmitted through the fabric or wires}); and 
mode selection logic for directing communications in route between the host computer and a select drive of the multiple storage drives along one of the two selectable paths within the docking station (Section [0019-0020] – RAID controller 120 may include an API that includes a mapping structure to map I/O requests from the host system to corresponding physical storage locations; RAID controller 120 may further include an optional bypass mechanism (aka ‘fast path’ or ‘pass-through’ interface} whereby host systems send I/O requests directly to corresponding physical locations and as such the RAID controller does not need to perform the mapping functions), the first path of the two selectable paths permitting the host computer to interact with the select drive through the RAID controller and the second path of the two selectable paths permitting the host computer to interact with the select drive along a data channel that bypasses the RAID controller (Section [0019-0020] – ‘first path’ analogous to the path that enables the mapping structure within the RAID controller to service I/O requests; the ‘second path’ analogous to the optional “fast path” or “pass-through” interface that sends I/O requests from the host system directly to the relevant physical locations of the storage devices).  
MADHUSUDANA may not explicitly disclose a portable data pack including the multiple storage drives within an enclosure, wherein the first path uses a first communication protocol input from the 
However, CHEN discloses a portable data pack including the multiple storage drives within an enclosure (Abstract; Fig 1, Section [0016] – hard drives 102a..d and RAID controller 104 are encased within enclosure 106).
MADHUSUDANA and CHEN are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA and CHEN before him or her, to modify the storage devices and RAID controller of MADHUSUDANA to be encased as taught by CHEN.  A motivation for doing so would have been to enable carrying of a host computer and RAID device in a single carrying case (Section [0006]).  Therefore, it would have been obvious to combine MADHUSUDANA and CHEN to obtain the invention as specified in the instant claims.
The combination of MADHUSUDANA and CHEN may not explicitly disclose wherein the first path uses a first communication protocol input from the host computer and the second path uses a second communication protocol input from the host computer different from the first communication protocol, and wherein the docking station including: a host-side connection interface to provide a physical and electrical coupling from the host computer to a first one of two selectable paths within the docking station to the drive-side connection interface via the RAID controller, the host-side connection interface to further provide a second physical and electrical coupling from the host computer to a second one of 
However, ROBINSON discloses wherein the first path uses a first communication protocol input from the host computer and the second path uses a second communication protocol input from the host computer different from the first communication protocol (¶ [0026] – the first data connector 30 and second data connector 35 may use different types of communication protocols), and wherein the docking station including: a host-side connection interface to provide a physical and electrical coupling from the host computer to a first one of two selectable paths within the docking station to the drive-side connection interface via the RAID controller (Abstract – a second electrical communication path selectively transmits a second signal from a second connector {‘first host-side connection port’}, through a video processor {‘RAID controller’}, to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the second signal is selected, the docking station transmits the second signal through a second path that includes the video processor {analogous to the ‘RAID controller’ aka the entity that is not bypassed}), the host-side connection interface to further provide a second physical and electrical coupling from the host computer to a second one of the two selectable paths within the docking station to the drive-side connection interface bypassing the RAID controller (Abstract – a first electrical communication path selectively transmits a first signal from a first connector {‘second different host-side connection port’} to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the first signal is selected, the docking station transmits the first signal through a first path that bypasses the video processor {analogous to the ‘RAID controller’ aka the entity that is bypassed}).
MADHUSUDANA, CHEN, and ROBINSON are analogous art because they are from the same field of endeavor of computing systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA, CHEN, (Sections [0029-0030]).  Therefore, it would have been obvious to combine MADHUSUDANA, CHEN, and ROBINSON to obtain the invention as specified in the instant claims.

With respect to Claims 2, 12, and 19, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system/method/assembly of each respective parent claim.  
ROBINSON further discloses wherein the mode selection logic is configured to: select the first path of the two selectable paths when the host computer is coupled to a first host-side connection port on the docking station (Abstract – a second electrical communication path selectively transmits a second signal from a second connector {‘first host-side connection port’}, through a video processor {‘RAID controller’}, to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the second signal is selected, the docking station transmits the second signal through a second path that includes the video processor {analogous to the ‘RAID controller’ aka the entity that is not bypassed}); and select the second path of the two selectable paths when the host computer is coupled to a second different host-side connection port on the docking station (Abstract – a first electrical communication path selectively transmits a first signal from a first connector {‘second different host-side connection port’} to the first port (‘drive-side connection interface’}; Section [0063] – when the docking station determines that the first signal is selected, the docking station transmits the first signal through a first path that bypasses the video processor {analogous to the ‘RAID controller’ aka the entity that is bypassed}).

With respect to Claims 3 and 13, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system/method of each respective parent claim.  
MADHUSUDANA further discloses wherein the host computer includes an internal RAID card to interact with the select drive along the first path (Fig 1, Driver 144; Section [0042] – Driver 144 uses the LUT of the RAID controller {‘internal RAID card’} to generate appropriate physical driver requests and use features like fast path or pass-through where RAID controller 120 does not have any role).  

With respect to Claim 4, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system of claim 1.  
MADHUSUDANA further discloses wherein the mode selection logic includes a multiplexor that selects one of multiple available paths for routing each signal received at the drive-side connection interface to the host computer (Section [0022] – RAD controller 120 may be coupled to various storage devices via a switched fabric {analogous to a ‘multiplexor’}).  

With respect to Claim 5, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system of claim 1.  
MADHUSUDANA further discloses wherein the first path between the select drive and the host computer directs communications from the select drive through the RAID controller to the host-side connection interface on the docking station via the first path (Section [0019-0020] – RAID controller 120 may include an API that includes a mapping structure to map I/O requests from the host system to corresponding physical storage locations).  

 Claim 6, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system of claim 1.  
MADHUSUDANA further discloses wherein the second path between the select drive and the host computer bypasses the RAID controller and directs the communications to the host-side connection interface on the docking station via the second path (Section [0019-0020] – RAID controller 120 may further include an optional bypass mechanism (aka ‘fast path’ or ‘pass-through’ interface} whereby host systems send I/O requests directly to corresponding physical locations and as such the RAID controller does not need to perform the mapping functions).  

With respect to Claims 7 and 14, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system of claim 1.  
MADHUSUDANA further discloses wherein the mode selection logic selects the first path when the host computer is coupled to the first host-side connection interface and selects the second path when the host computer is coupled to the second host-side connection interface (Section [0042] – a lookup table {LUT} may be retrieved/requested from the RAID controller and stored locally to the host system; I/O may then use the locally stored lookup table to perform fast path or pass-through I/O; the lookup table on the host system or RAID controller used to service I/O requests analogous to ‘first host-side interface’ and ‘second host-side interface’ respectively).
ROBINSON further discloses wherein the host-side connection interface is divided into a first host-side connection interface and a second host-side connection interface (Fig. 2, connection ports 30 and 35 are distinct input ports {analogous to ‘first and second host-side connection interfaces’} used to connect docking station 10 to first and second electronic devices 15a/b).

 Claims 8 and 15, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system/method of each respective parent claim.
CHEN further discloses wherein the docking station removably couples to the portable data pack (Section [0041] – hard disks may be removed out of the portable RAID device).  

With respect to Claim 10, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 9. 
MADHUSUDANA further discloses wherein the docking station includes a RAID controller (Fig 1, RAID Controller 120 {analogous to ‘docking station’} comprises Host Interface 122 as an interface to Host System 110; Section [0018]; Fig 1, RAID Controller further comprises Device Manger 124 which assigns the storage devices to logical volumes and exposes the storage devices to the host system; Section [0021]; Section [0022] – RAID controller may be directly coupled with multiple storage devices) and the first path between the select drive and the host computer directs communications through the RAID controller (Section [0019-0020] – RAID controller 120 may include an API that includes a mapping structure to map I/O requests from the host system to corresponding physical storage locations).  

With respect to Claim 11, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 10.  
MADHUSUDANA further discloses wherein the second path between the select drive and the host computer bypasses the RAID controller (Section [0019-0020] – RAID controller 120 may further include an optional bypass mechanism (aka ‘fast path’ or ‘pass-through’ interface} whereby host systems send I/O requests directly to corresponding physical locations and as such the RAID controller does not need to perform the mapping functions).  

Claim 14, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 9.  
MADHUSUDANA further discloses wherein selecting one of the two selectable paths further comprises selecting the first path when the host computer is coupled to a first host-side connection interface and selecting the second path when the host computer is coupled to a second host-side connection interface (Section [0042] – a lookup table {LUT} may be retrieved/requested from the RAID controller and stored locally to the host system; I/O may then use the locally stored lookup table to perform fast path or pass-through I/O; the lookup table on the host system or RAID controller used to service I/O requests analogous to ‘first host-side interface’ and ‘second host-side interface’ respectively).

With respect to Claim 17, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 9.  
MADHUSUDANA further discloses wherein selecting one of the two selectable paths further comprises selecting a path with a multiplexor based on a value detected on a multiplexor selection line (Section [0022] – RAD controller 120 may be coupled to various storage devices via a switched fabric {analogous to a ‘multiplexor’}).  

With respect to Claim 20, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage assembly of claim 18.  
MADHUSUDANA further discloses wherein the first path directs the communications to the first host-side interface and wherein the second path directs the communications to the second host-side interface (Section [0042] – a lookup table {LUT} may be retrieved/requested from the RAID controller and stored locally to the host system; I/O may then use the locally stored lookup table to perform fast path or pass-through I/O; the lookup table on the host system or RAID controller used to service I/O requests analogous to ‘first host-side interface’ and ‘second host-side interface’ respectively).
ROBINSON further discloses wherein the host-side connection interface is divided into a first host-side connection interface and a second host-side connection interface (Fig. 2, connection ports 30 and 35 are distinct input ports {analogous to ‘first and second host-side connection interfaces’} used to connect docking station 10 to first and second electronic devices 15a/b).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MADHUSUDANA in view of CHEN, ROBINSON, and MCMAHON et al (US Patent 9,152,182).

With respect to Claim 16, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the method of claim 9.
MADHUSUDANA, CHEN, and ROBINSON may not explicitly disclose wherein the docking station is configured for attachment to a vehicle.  
However, MCMAHON discloses wherein the docking station is configured for attachment to a vehicle (Col 4, Lines 13-31 – various types of military and/or commercial vehicles may include a versatile memory recorder).  
MADHUSUDANA, CHEN, ROBINSON, and MCMAHON are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA, CHEN, ROBINSON, and MCMAHON before him or her, to modify the storage devices and RAID controller of the combination of MADHUSUDANA, CHEN, and ROBINSON to be used in vehicular applications as taught by MCMAHON.  A motivation for doing so would have been to task the storage devices as data recorders and support advances in memory technology to simplify logistics and obsolescence issues (Col 4, Lines 59-65).  Therefore, it would have been obvious to combine MADHUSUDANA, CHEN, ROBINSON, and MCMAHON to obtain the invention as specified in the instant claims.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over MADHUSUDANA in view of CHEN, ROBINSON, and Applicant’s Admitted Prior Art (hereinafter known as AAPA).

With respect to Claim 21, the combination of MADHUSUDANA, CHEN, and ROBINSON disclose the storage system of claim 1.
MADHUSUDANA, CHEN, and ROBINSON may not explicitly disclose wherein the host computer includes an internal RAID card to provide simultaneous access to multiple storage drives of multiple different portable data packs.
However, AAPA discloses wherein the host computer includes an internal RAID card to provide simultaneous access to multiple storage drives of multiple different portable data packs (¶ [0012] – “At the same time, a powerful PC may have its own RAID controller that can quickly and/or simultaneously access RAID virtual drives formed by multiple peripheral devices”).
MADHUSUDANA, CHEN, ROBINSON, and AAPA are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MADHUSUDANA, CHEN, ROBINSON, and AAPA before him or her, to modify the host system of the combination of MADHUSUDANA, CHEN, and ROBINSON to include a RAID controller as taught by AAPA.  A motivation for doing so would have been to increase access performance to data storage.  Therefore, it would have been obvious to combine MADHUSUDANA, CHEN, ROBINSON, and AAPA to obtain the invention as specified in the instant claims.

Response to Arguments
Applicant’s remarks, filed 8 September 2021 in response to the Office Action mailed 10 June 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to Claim 1 (and analogously Claims 9 and 18) alleging cited prior art fails to disclose “the host computer to interact with the select drive along a data channel that bypasses the RAID controller”.  The applicant renews arguments alleging cited prior art teaches away from the limitation since, even in MADHUSUDANA’s ‘bypass’ mode, “the data channels between the host and the drive flow through the RAID controller”.  The applicant further acknowledges the Office’s position equating MADHUSUDANA’s RAID controller to the claimed “docking station”.   The Office has fully considered applicant’s remarks; however, is not persuaded and maintains the position as presented in the rejection of record.  The Office maintains MADHUSUDANA’s ‘RAID controller’ black box is functionally equivalent to applicant’s claimed ‘docking station’ as limited in the claims.
The applicant further traverses the prior art rejection to Claim 1 alleging cited prior art fails to fully disclose the additional features presented in the parent claims; specifically, the features of the host-side connection interface and different input communication protocols as now presented.  The Office has fully considered applicant’s remarks; however, maintains the combination of cited prior art renders the claims as obvious provided the new arguments presented in the instant rejection.  In response to applicant’s allegation that the combination of MADHUSUDANA, CHEN, and ROBINSON fails to disclose or suggest “two selectable paths each utilizing a different communication protocol to access a singular electronic device”; in response, the Office maintains ROBINSON discloses connecting the first and second electronic devices 15a/b to the docking station via first and second data connectors 30/35 (¶ [0021-0024]) wherein each connector may be a different type of connector associated with a different communication protocol (¶[0026]) wherein a singular external display 22 is coupled to the video output 
The applicant further presents arguments concerning new Claim 21 in view of applicant’s teachings at paragraph [0027].  While the Office agrees the teachings of paragraph [0027] may not be disclosed by cited prior art, the Office notes the additional limitation merely claims an additional component of the system without capturing the essence of [0027] which includes integrating the component with the established system (e.g.  the connection between the internal RAID controller and ‘the portable data pack including multiple storage drives’ via the docking station using the bypass mode).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        




/E.T.L/Examiner, Art Unit 2137